Citation Nr: 1443310	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-27 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to December 1989.

This matter is on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

The Veteran testified before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is of record.

This appeal was remanded by the Board in February 2014 for further development and is now ready for disposition.

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Any future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

The Veteran's back disability was not shown during active duty or for many years thereafter, and is unrelated to active duty service or to a service-connected left knee disability.   

CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service or to a service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to service connection for a back disability, which he asserts is attributable to his altered gait resulting from his service-connected left knee disability.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Additionally, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a), which includes any form of arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These same chronic diseases are also subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

As an initial matter, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to back symptoms while in service.  Moreover, In fact, the post-service evidence does not reflect symptoms related to a back disability until August 2009, and approximately 20 years after he left active duty.  

Indeed, the Veteran has never asserted that he has experienced symptoms since active duty.  To the contrary, at his hearing before the Board in November 2013, he stated that his back symptoms did not begin until approximately 2000.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  The question before the Board is primarily a medical determination.     

Moreover, as there is no evidence that a back disability was manifest within a year of active duty, service connection is not warranted on a presumptive basis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of VA examiners in February 2009 and April 2014.  In the February 2009 examination, the Veteran complained of constant back pain in the past 2 years, although he could not recall any specific injury to his back.  Upon examination, he exhibited stiffness, weakness and a limited range of motion.  However, after a review of the Veteran's medical history, the examiner opined that the Veteran's back disability was not caused by or a result of his left knee disability.  In providing this opinion, the examiner explained that there was no clinical evidence of a back disorder until April 2008, and was more likely attributable to "prior sports, work at manual labor, or prior minor injuries."  

At his more recent VA examination in April 2014, the Veteran explained that he had difficulty bending over and that sometimes his back "will get stuck."  He characterized his pain as a throbbing pain that sometimes went down his left leg.  As was the case in his previous examination, he denied experiencing any accidents that may have caused an injury to his back.  Upon examination, the Veteran again exhibited a significantly limited range of motion and some tenderness upon palpation.  The examination report also referenced an MRI from October 2011, which indicated degenerative changes that were most prominent at the L5-S1 disc.  

Despite the presence of a current back disability, the examiner opined that it was not related to active duty service or to his service-connected left knee disability.  In providing this opinion, the examiner noted that there was no evidence of any in-service complaints or for many years thereafter.  There was also no evidence of altered back mechanics resulting from his left knee disability despite the presence of an altered gait.  Rather, the examiner believed that the Veteran's back symptoms were related to his career in the construction industry

The Board finds that the examinations are, collectively, adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted s physical examination.  Moreover, there is no indication that either VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

The Board has also considered the statements made by the Veteran relating his back disorder specifically to his left knee disability.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide medical testimony regarding the etiology of his back disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's back disorder are found to lack medical competency (the critical issue in this case is a medical determination).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran was provided notice of his and VA's obligations in an October 2010 letter.  Therefore, additional notice is not required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Namely, the Board has obtained all relevant treatment records and finds that there is no additional information necessary to adjudicate the claim.  Moreover, VA examinations were obtained on two occasions, which the Board finds collectively adequate for adjudication purposes.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a back disability, to include as secondary to a service-connected left knee disability, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


